Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al (PGPUB 2017/0201201) in view of Kim (PGPUB 2018/0342970).
With respect to claim 1, Aoki teaches a motor control device comprising: 
an inverter (fig. 1, 20) for driving a motor (10); 
a first shunt resistor (fig. 1, 40u) connected to a first low-side switching element (Sun) included in the inverter; 
a second shunt resistor (fig. 1, 40v) connected to a second low-side switching element (Svn) included in the inverter; 
a DC-link shunt resistor (fig. 1, 23) in series with the inverter; and 
a controller (30) for controlling the inverter based on first current value measured through the first and second shunt resistors and a second current value measured (paragraph 0061 & 84) through the DC-link shunt resistor.
Aoki does not teach first and second shunt resistors.
Kim teaches first (fig. 1, Ra) and second shunt (Rb) resistors.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the shunt resistors of Kim in the circuit of Aoki, since it is commonly known in the art to shunt resistor to measure current.
With respect to claim 7, Aoki teaches motor control method comprising: 
a power supply step in which power is supplied to an inverter (Fig 1, 20) for driving a motor (10); 
a current measurement step (paragraphs 0078-79) in which first currents flowing through a first shunt (40u) connected to a first low-side switching element (Sun) and 
a second shunt (40v) connected to a second low-side switching element (Svn) included in the inverter are measured, and 
a second current flowing through a DC-link shunt resistor (23) in series with the inverter is measured; and 
an inverter control step (paragraphs 0061 & 0084) in which the inverter is controlled based on first current value measured through the first and second shunt resistors and a second current value measured through the DC-link shunt resistor.
Kim teaches first (fig. 1, Ra) and second shunt (Rb) resistors.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the shunt resistors of Kim in the circuit of Aoki, since it is commonly known in the art to shunt resistor to measure current.
Claims 2-6, and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICK D GLASS/Primary Examiner, Art Unit 2846